Citation Nr: 0905258	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-14 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service connected left foot disability identified 
as plantar fasciitis with heel spurs, for the period prior to 
October 13, 2005.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service connected right foot disability 
identified as plantar fasciitis with heel spurs, for the 
period prior to October 13, 2005.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from July 1972 to September 1980, and was a member of the 
Army National Guard and/or Reserves, with various periods of 
active duty service, from September 1980 to September 1986, 
and from April 1992 to March 2005.  He was called to active 
duty from September 2002 to August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which granted 
service connection for bilateral plantar fasciitis with heel 
spurs and assigned the disability a noncompensable evaluation 
effective September 1, 2004.  In a February 2006 decision 
review officer (DRO) decision, the RO granted a 10 percent 
evaluation for the bilateral foot disability, effective from 
September 1, 2004.  

The veteran elected to continue his appeal, stating in his 
March 2006 substantive appeal that he was "appealing for an 
increased compensation [rating] from ten (10) percent 
moderate...to thirty (30) percent severe...."  In a May 2008 
decision, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC), for further evidentiary 
development.  The Board also directed the AMC to consider 
application of a different diagnostic code.  The RO had rated 
the veteran for a muscle disability of the foot, when there 
was no finding of any muscle injury or disability.

In an August 2008 rating decision, the AMC confirmed a 10 
percent evaluation for moderate foot disability for the 
period prior to October 13, 2005, and assigned a 30 percent 
rating for a severe foot disability for the period from 
October 13, 2005.  The RO also assigned separate evaluations 
for each foot, using a more appropriate diagnostic code.  

As the August 2008 decision fully granted the benefit claimed 
by the veteran (a 30 percent evaluation for severe 
disability) for one portion of the time frame under appeal, 
the Board considers there to no remaining issue or question 
on appeal for the period since October 13, 2005, the 
effective date of the 30 percent rating that satisfied the 
veteran's claim.  The sole remaining issue on appeal pertains 
to the evaluation of the service connected foot disability 
for the period prior to October 13, 2005.


FINDINGS OF FACT

1.  Prior to October 13, 2005, left foot plantar fasciitis 
with heel spurs was manifested by no more than moderate 
impairment of the foot, manifested by recurring plantar heel 
pain without tenderness to palpation or loss of strength in 
plantar flexion.

2.  Prior to October 13, 2005, right foot plantar fasciitis 
with heel spurs was manifested by no more than moderate 
impairment of the foot, manifested by recurring plantar heel 
pain without tenderness to palpation or loss of strength in 
plantar flexion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for left foot plantar fasciitis with 
heel spurs are not met for the period prior to October 13, 
2005.  38 U.S.C.A. §§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.71a, Code 5284 (2008).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for right foot plantar fasciitis with 
heel spurs are not met for the period prior to October 13, 
2005.  38 U.S.C.A. §§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.71a, Code 5284 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for plantar fasciitis with heel spurs.  Courts have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  No additional discussion 
of the duty to notify is therefore required.

VA also has a duty to assist the veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records have been 
associated with the file; the veteran has not identified any 
additional outstanding records of pertinent treatment from VA 
or private medical care providers.  The veteran has declined 
the opportunity to present personal testimony at a hearing, 
but did participate in an informal conference with a DRO in 
September 2005.  The appellant was afforded a VA medical 
examination in September 2004.  The appellant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the veteran in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Evaluation of Plantar Fasciitis with Heel Spurs

As the evidence and analysis with respect to the left and 
right foot are identical, they are discussed together here.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, the remaining 
issues on appeal involve a single stage; no further division 
is warranted based on the medical evidence of record.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

As was noted above, the veteran's service connected foot 
disability had previously been rated under Diagnostic Code 
5310, for impairment of the intrinsic muscles of the foot.  
In the May 2008 remand, the Board observed that the evidence 
of record in fact reflected no muscle injury or impairment, 
and hence the applicability of this Code must be questioned.  
Upon review, the AMC agreed, and re-evaluated the veteran 
under the criteria of Diagnostic Code 5284, as an "other" 
foot injury.  The Board notes that both Codes 5310 and 5284 
assign a 10 percent evaluation for moderate impairment, a 20 
percent evaluation for moderately severe disability, and a 30 
percent evaluation for severe disability.  Code 5284 
additionally provides a 40 percent evaluation when actual 
loss of use of the foot is shown.  38 C.F.R. §§ 4.71a, 4.73, 
Diagnostic Codes 5284, 5310.  

The Board has considered whether the criteria found at any 
other Diagnostic Code would be applicable for evaluating the 
veteran's disability.  No other Diagnostic Code appears 
applicable in this case.  Doctors have stressed that although 
pes planus (rated under Diagnostic Code 5276) is present to 
some degree this is a separate and distinct condition.  
Additionally, there is no diagnosis of any other condition 
listed in the Rating Schedule, such as weak foot (rated under 
Diagnostic Code 5277), claw foot (rated under Diagnostic Code 
5278), or impairment of the toes or tarsal and metatarsal 
bones (rated under Codes 5279 - 5283).

A review of service treatment records reveals that in late 
2002, the veteran complained of right heel pain, and was 
diagnosed with a heel spur.  He was placed on a temporary 
profile and prescribed orthotic heel inserts for his shoes.  
He was also shown how to tape his foot for exertion.  By July 
2003, the veteran was diagnosed with "'over 
pronation'/plantar fasciitis."  This was felt by the doctor 
to be a temporary condition.  Treatment records indicated 
that the pain was resolving.  Records revealed no evidence of 
any complaint of or treatment for left foot plantar fasciitis 
or heel pain. The veteran was treated for a left toe 
infection.

A VA general medical examination was conducted in September 
2004, within one month of the veteran's separation from 
active duty service.  The veteran complained of recurring 
bilateral plantar heel pain.  He no longer wore boots.  On 
physical examination, there was good strength on plantar 
flexion of both feet.  There was no tenderness on palpation 
of the plantar aspect of ether foot.  Bilateral pes planus 
was noted.  X-rays revealed calcanei at the insertion of the 
Achilles tendon bilaterally.  Recurring plantar heel pain was 
diagnosed.

In a March 2005 statement, the veteran took issue with some 
of the findings on the VA examination.  He stated that he had 
informed the examiner he was wearing shoe inserts.  He also 
stated that he was not asked if his heels were tender at the 
examination.  The veteran reported that his heels stay 
tender.  He could not stand for prolonged periods without 
pain.  He used medication for pain, and iced his heels in the 
evenings.  Occasionally, he experienced a "sharp piercing 
pain" in his heel in the mornings.

In a September 2005 statement, the veteran added that he used 
over the counter shoe inserts in addition to the prescribed 
heel orthotics, and that he had increased his use of over the 
counter pain medications.  

A VA podiatry examination was conducted on October 13, 2005.  
The veteran reported a history of in-service heel and arch 
pain of both feet.  He was prescribed orthotics and used over 
the counter medications, with some relief of pain.  He stated 
he continued to have pain at separation.  At the time of 
examination, the veteran reported he was employed and had not 
missed work because of foot pain.  He stated, however, that 
he could not stand or walk for more than one hour due to 
pain.  He did not use any assistive devices, but did need 
orthotics.  He reported frequent flare-ups of increased pain 
in both heels.  Pain was worse in the mornings.  Physical 
examination revealed in pertinent part normal muscle power in 
the feet, with an increase in fatigue due to pain in both 
feet.  There was also "pain on the plantar aspects of both 
heels and along the course of the plantar fascia."  X-rays 
indicated "early evidence of heel spurs bilat[erally]...."  
Relevant diagnoses were bilateral plantar fasciitis and heel 
pain syndrome, as well as pes planus.  The Board notes that 
the examiner also made findings related to the ankles and 
Achilles tendons, but these are not related to the issue on 
appeal.

The evidence of record here does not support assignment of an 
evaluation for either foot greater than 10 percent under Code 
5284 prior to October 13, 2005.  Service medical records show 
resolving right heel pain as of July 2003, and no complaints 
of left foot heel or plantar pain at any point.  At 
examination in September 2004, the veteran made subjective 
reports of recurrent, not constant, pain.  Physical 
examination did not objectively show pain' palpation of the 
feet elicited no pain.  The veteran contends the examiner 
failed to specify "heel pain" in his questioning, but the 
examination report does specifically refer to allegations of 
heel pain, and did not exclude the heel from his examination.  
There are merely no objective findings supporting a finding 
of more than moderate impairment, and even that assessment 
heavily credits the subjective reports of the veteran.  
Although the veteran's March 2005 and September 2005 
correspondence reflects allegations of increased pain and 
functional impairment, it is not until the October 13, 2005 
VA examination that such allegations are supported by 
objective medical evidence.  The report of the October 2005 
examination showed that the examiner found new evidence of 
pain on palpation, and that x-rays revealed heel spurs.  The 
Board does not discredit the veteran's allegations, but finds 
that in and of themselves, the subjective allegations of pain 
cannot support assignment of an evaluation in excess of 10 
percent prior to October 13, 2005.  

The preponderance of the evidence is against assignment of an 
evaluation in excess of 10 percent for either the left or 
right foot prior to October 13, 2005.  The claims must be 
denied.




ORDER

Entitlement to an evaluation in excess of 10 percent for left 
foot plantar fasciitis with heel spurs, prior to October 13, 
2005, is denied.

Entitlement to an evaluation in excess of 10 percent for left 
foot plantar fasciitis with heel spurs, prior to October 13, 
2005, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


